Citation Nr: 0924800	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1962 to July 1965, 
and from October 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Board remanded this claim for 
consideration by the RO of newly received evidence, described 
below.  The claim is now appropriate for appellate review.


FINDINGS OF FACT

The Veteran's diabetes mellitus is managed with insulin, 
hypoglycemic medications, and a restricted diet.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.119a, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in August 
2006, prior to the RO decision which is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claims, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability affects the Veteran's employment.  Although no 
longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  In 
addition, the letter described how VA calculates disability 
ratings and effective dates.

It is acknowledged that the VCAA letter sent to the Veteran 
in August 2006 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
Veteran's daily life, nor did it provide the specific rating 
schedule that would be used to evaluate the Veteran's 
diabetes mellitus.  Therefore, to this extent, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, the April 2007 SOC provided the rating schedule 
provisions which contain the specific criteria to be used to 
evaluate the Veteran's disability.  The claim was 
subsequently re-adjudicated in the March 2009 SSOC.  In 
addition, the November 2006 rating decision, April 2007 SOC, 
and March 2009 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods to submit more evidence.  Although the notice letters 
and SOC and SSOC did not specifically state that the evidence 
should show how the Veteran's daily life was affected, the 
diagnostic code for diabetes mellitus makes it clear that the 
disability's effect on activities is a component of the 
rating criteria, and the Veteran has made it clear in various 
written statements submitted in support of his claim that he 
understands that criterion.  See, e.g., Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (Court was convinced that the 
appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).  Thus, the Board finds that the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores have been satisfied.

With regard to the duty to assist, VA obtained treatment 
records from the Newington VA Medical Center (VAMC) and from 
various private physicians.  Moreover, the Veteran was 
afforded a VA examination in August 2006.  

As mentioned in the Introduction, in a December 2008 
decision, the Board remanded the claim so that the RO could 
consider evidence it had not previously considered.  The RO 
issued an SSOC in March 2009 after reviewing the newly 
received evidence.  Thus, it appears that all development and 
adjudication procedures requested by this Board in its 
December 2008 remand have been completed to the extent 
possible, and no additional development is required.   

In this regard, the Board notes that a letter, with 
attachments, from the Veteran was received in April 2009, 
following the issuance of the SSOC.  The attachments 
consisted of a letter from the Joslin Diabetes Center 
reminding the Veteran of an upcoming appointment, a 
prescription for Lantus, which previously considered evidence 
demonstrated he was already taking, and a prescription label 
for Lantus.  While no waiver of initial RO consideration was 
received along with the April 2009 letter and its 
attachments, the Board finds that the evidence is cumulative, 
and thus, a waiver of RO consideration is not necessary prior 
to appellate review.  

Next, the Board notes receipt of a May 2009 Statement in 
Support of Claim which was also accompanied by attachments, 
specifically a list of pharmacy expenses from May 2005 to 
June 2007, and a February 2009 treatment note from Dr. R.G.  
The Statement included a waiver of initial RO review of that 
evidence, and thus, no further action is required prior to 
appellate review.  

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1 (2008).  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran has been assigned an evaluation 
under Diagnostic Code (DC) 7913, which falls under the 
Schedule of Ratings for the endocrine system, found in 
38 C.F.R. § 4.119.  Under DC 7913, which specifically 
addresses evaluation of diabetes mellitus, a 10 percent 
evaluation is assigned where the disorder is manageable by a 
restricted diet only.  A 20 percent evaluation is assigned 
where diabetes requires insulin and restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is assigned where diabetes requires insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent evaluation is assigned where the disease requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned where diabetes requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that he is entitled to an 
increased rating for his service-connected diabetes mellitus.  
He was initially awarded service connection in an April 2002 
rating decision, and was assigned a 20 percent evaluation 
under DC 7913 effective from January 30, 2001, the date his 
claim for service connection was received.  He filed a claim 
for an increased rating in July 2006, and the claim was 
denied in the November 2006 rating decision which is the 
subject of the present appeal.

The Veteran has also been awarded service connection for 
several disabilities associated with his diabetes mellitus, 
including peripheral neuropathy of both lower extremities, 
rated at 10 percent each from July 25, 2006, and loss of 
erectile power, rated at zero percent from January 30, 2001.  
In addition, he is in receipt of special monthly compensation 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on 
account of loss of use of a creative organ, effective January 
30, 2001.  

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the disability picture shown 
most nearly reflects the currently assigned rating category 
of 20 percent under DC 7913.  

A Newington VAMC note from August 2005 indicates that the 
Veteran's diabetes was poorly controlled and he refused 
insulin, so the doctor increased his other medications to 
compensate.  Several months later, a November 2005 note 
indicates that the Veteran continued to refuse insulin and 
was non-compliant with the other medications as well.  

In March 2006, VAMC records show the Veteran agreed to start 
taking insulin.  Along with his claim for an increased 
rating, he submitted several copies of prescriptions for 
Lantus, a type of insulin, that were filled in May 2006.  
Shortly thereafter, in July 2006, the VAMC doctor noted some 
improvement in blood sugar levels after beginning insulin 
treatment.  

In August 2006, the Veteran was afforded a VA examination.  
He said his erectile dysfunction was about the same as it was 
in 2003.  He denied ketoacidosis, hypoglycemic reactions, and 
any hospitalizations.  He stated he tried to watch his diet, 
but otherwise had minimal restrictions.  He denied 
restriction of activities on account of the diabetes.  He 
said he went to the doctor every 3 months to check up on his 
condition.  He reported peripheral neuropathy but denied 
other symptoms.  He continued to take Lantus, as well as a 
number of other medications, at the time of the examination.  
The examiner assessed poorly controlled diabetes mellitus, 
type II, as well as mild and stable erectile dysfunction with 
functional limitations secondary to the diabetes.  Moreover, 
the Veteran reported diabetic changes in his eyes, so the 
examiner recommended follow-up for that.  Finally, the 
examiner assessed mild peripheral neuropathy, as likely as 
not related to diabetes.  

In a September 2006 Statement in Support of Claim, the 
Veteran wrote that his activities had been curtailed and that 
he had to have blood tests every 3 months.  

VAMC records from March 2007 indicate the doctors continued 
to prescribe insulin but noted that the Veteran's was non-
compliant with his medications and the diabetes was poorly 
controlled.  

An October 2006 note from Dr. J.D., a private physician, 
states that the Veteran was under his care for type II 
diabetes mellitus, that the condition required the use of 
insulin, and that it was under much better control using 
Lantus.  The claims file contains treatment notes from Dr. 
J.D. from January 2006 to July 2007.  

In February 2009, the Veteran began treating with Dr. R.G.  
The Veteran admitted to dietary indiscretion and lack of an 
exercise program, although he said he was quite active at his 
job as a painter.  He continued to take insulin, although he 
said he often forgot his morning dose.  He continued to have 
problems with neuropathy, reporting numbness in the left 
first toe.  Dr. R.G. assessed type II diabetes with at least 
microvascular complications, although it was unclear whether 
the neuropathy was secondary to the poorly controlled 
diabetes.  The doctor planned on stopping the morning insulin 
dose and increasing the evening dose, although she stated the 
Veteran may need pre-meal insulin.  The doctor also 
recommended more dietary monitoring.  

There are no additional records describing treatment for 
diabetes mellitus.  

Based on the foregoing, the Board finds that the criteria for 
the next higher evaluation of 40 percent have not been met, 
and that the Veteran's disability picture most nearly 
reflects the currently assigned 20 percent evaluation.  

As stated above, the criteria for a 40 percent evaluation 
under DC 7913 include not only the use of insulin and dietary 
restrictions, but also regulation of activities.  While the 
evidence shows that the Veteran has taken medication, 
including insulin, and has been asked to follow a restricted 
diet in order to control his diabetes, there is no evidence 
that his occupational or recreational activities have been 
restricted due to his diabetes.  He denied any such 
restrictions of activities during the August 2006 VA 
examination, and told Dr. R.G. that he was very active at 
work in February 2009 (although he has not maintained an 
exercise program).  Despite his report of limitation on his 
activities in a September 2006 Statement in Support of Claim, 
there is no indication in the VAMC records that physical or 
occupational restrictions were recommended by the Veteran's 
treatment providers due to his diabetes.  


The Board has also considered the rating criteria for the 60 
percent rating category, which include all those in the 40 
percent category plus episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated.  The Board notes the August 2006 VA 
examination, during which the Veteran stated he had 
experienced no episodes of ketoacidosis, hypoglycemic 
reactions, or hospitalizations.  Further, during that 
examination, the Veteran said he saw a doctor for follow-up 
of his condition every 3 months, which is supported by the 
medical documentation.  Thus, the Veteran is lacking the 
criteria necessary for a 60 percent evaluation under DC 7913. 

The Board has considered whether the Veteran has any 
complications of diabetes that would allow for a separate 
evaluation.  He is already separately rated for peripheral 
neuropathy of both legs and erectile dysfunction associated 
with diabetes mellitus, and there is no indication or any 
claim that these associated conditions have worsened since 
the last rating assignment.  Although the Veteran asserts 
some diabetic changes in his eyes, there is no documentation 
of diabetic neuropathy to date.  Thus, there are no 
additional bases upon which to award any additional separate 
evaluations.  

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation for diabetes mellitus in excess of 20 
percent.  Therefore the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.
 

ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


